Title: From George Washington to Major General Israel Putnam, 27 March 1779
From: Washington, George
To: Putnam, Israel


Dear Sir
Head Quarters Middle Brook 27 March 1779
I last evening recd your favors of the 22d instant with the several peices of intelligence they contained. Under the present uncertainty of the Enemy’s intentions it is impossible to determine upon drawing a force to any particular point. New London, tho’ the most probable, may not be the real object—and should it be so, it is too far distant to derive any further support from you than what it draws from the detachment already there—From Sir Henry Clintons going to the East End of Long Island I should suppose the plan, whatever it may be, is nearly ripe, if it has not been executed before this time. I would therefore advise that a respectable reinforcement of Militia should be thrown into New London, and all the remainder in that Vicinity held in readiness to assemble upon signals to be previously agreed on. If I am not mistaken proper signals, by means of Beacons or some other Methods are already instituted in the New England States for the more speedy assembling their Militia upon an emergency but if there are not, I would have you recommen⟨d⟩ it with[ou]t a moments loss of time.
I can devise no better plan at prese⟨nt⟩ for the general security of the Coast than the foregoing. To cover every place effectually is impossible, and to attend particularly to any one, except it be of the utmost importance, wo⟨uld⟩ be giving the enemy that advantage which they would always gain by making diversions in favour of their real object. I am &.
